DETAILED ACTION
This is the first office action regarding application number 16/356214, filed on March 3, 2019, which claims benefit of claims priority to European Patent Application No. 18163808.1, which was filed on March 23, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European Patent Office on March 23, 2018. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "shelf" in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference characters "90a and 14b" and "90b and 14a" have all been used to designate the  whereas 90 denotes panel and 14 denotes coil as per specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
The drawings are objected to because Fig. 5B shows controller 18 on the support beam 26 with coil and spring assembly. However, from Fig. 1 and specification it is not clear if controller 18 is present on support beam 26. It is likely that the part is mislabeled as 18 in Fig. 5B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed “spring” and “spring mechanism” is interpreted as any spring that is resilient or elastic as described in Merriam-Webster dictionary. 
The claimed “suspend” in claim 2 is interpreted as “to hang so as to be free on all sides except at the point of support” by Merriam-Webster dictionary.
The claimed “configured to be displaced 1 mm to 5 mm in response to a force
The claimed “align” is interpreted as “to be in correct relative position” as taught in Merriam-Webster dictionary. 
The claimed “in connection” and “in communication” in claim 20 is interpreted as any electrical, physical, mechanical, signal connection.
The claimed “control circuit” is interpreted as any device that can control the electrical and electro-mechanical properties of different parts of induction cooker.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
Claim 20 recites “control circuit” however there is no description of “control circuit” in the original disclosure. The specification describes a controller 18, electric circuit 46, and inverter circuit 70. It is not clear if the applicant is claiming any of the above reference elements as “control circuit” either individually or in some combination thereof. It is also not clear if the applicant is 
claiming the electrical circuitry of elements 18, 46, and 70 as new invention
Or claiming the use of elements 18, 46, and 70 as new invention 
Or merely reciting elements 18, 46, and 70 as elements well known in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 USC 103 as being unpatentable.
Claims 1-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra).
Regarding claim 1, BSH teaches
“An induction cooking apparatus comprising:” (abstract teaches induction hob)

    PNG
    media_image1.png
    347
    595
    media_image1.png
    Greyscale


Fig. 1 of BSH teaches an induction cooker with panel and housing
“a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil;” (Fig. 1 teaches cover plate 14 

    PNG
    media_image2.png
    600
    915
    media_image2.png
    Greyscale

Fig. 4 of BSH teaches frame, beam structure, and location of temperature sensor
“a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side;” (Fig. 1 and 2 teaches mounting frame 16 below cooking surface 14. The side wall 24 forms an 

    PNG
    media_image3.png
    520
    780
    media_image3.png
    Greyscale

Fig. 3 of BSH teaches beam connections with frame through resilient tabs 22
“a plurality of induction coils arranged in at least one linear array beneath the cooking surface;” (Fig. 1 teaches inductors 12a and 12b forming a linear array below cooking surface 14)
“a beam structure comprising a first end portion and a second end portion, wherein the beam structure is configured to extend across the housing of the cooking apparatus from the first side to the second side and supports the plurality of induction coils;”(Fig. 2 teaches profile element 18 corresponding to beam structure. Element 18 extends across the frame 16, one end meeting one of the side walls while the other end meets the other side of the side wall 24. Fig. 1 teaches element 18 supports induction coils 12a and 12b)
“ and a plurality of spring mechanisms connecting the first end portion to the first side and the second end portion to the second side.”(BSH teaches element 18 is connected to the side walls via resilient tabs 22 in Fig. 3. However, BSH does not explicitly teach springs for connection.

    PNG
    media_image4.png
    397
    742
    media_image4.png
    Greyscale


Fig. 11 of Sandra teaches a curved spring connecting beam to the frame. 
Sandra teaches on page 3, paragraph 1 of the attached machine translation “A holding device according to the invention for a carrier of a heating element of a cooking hob comprises at least one spring element on which the carrier can be positioned.” Sandra teaches in Fig. 1-13, different springs on which the carrier is positioned at the ends. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end connections of the element 18 in BSH to the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught by Sandra in page 2, paragraph 5. )

    PNG
    media_image5.png
    623
    840
    media_image5.png
    Greyscale

Fig. 4 of BSH teaches 3 rows, and 2 columns of possible induction coil arrangement
Regarding claim 5,
“The cooking apparatus according to claim 1, wherein the housing forms a peripheral rim in connection with the panel.” (BSH teaches in Fig. 2 and 4 a peripheral rim around frame 16)
Regarding claim 8, BSH teaches
“The cooking apparatus according to claim 1, further comprising a plurality of linear arrays each supported by a beam structure.” (BSH teaches in Fig. 4 three linear rows of coils where 20a, 20b are in one row, and 20c and 20d are individually in separate rows.)
Regarding claim 9, BSH teaches
“The cooking apparatus according to claim 8, wherein the plurality of linear arrays extend adjacently from the first side to the second side forming a matrix of induction coils.” (BSH teaches in Fig. 4 a 3X2 matrix of coils extending adjacently from the first side to the second side.)
Regarding claim 13, BSH teaches
 “The cooking apparatus according to claim 1, further comprising: a perimeter frame disposed on a peripheral rim formed by the first side and the second side, wherein the perimeter frame forms a shelf extending at least partially into the enclosure.” (BSH teaches in Fig. 2 and 3, side wall 24 along the periphery rim of frame 16 where side wall 24 correspond to the first and second sides of the claimed perimeter frame. Fig. 3 further teaches orthogonal tabs 22 protruding from the side wall into the housing. The orthogonal tabs 22 correspond to the claimed shelf. )
Regarding claim 2, 
“The cooking apparatus according to claim 1, wherein the spring mechanisms suspend the beam structure and the plurality of induction coils in the enclosure.” (The claim is interpreted as the beam structure is supported through the spring elements and recites intended use of the spring. BSH teaches coils are supported by beam structure whereas beam structure is supported at its ends by tabs 22. However, BSH does not explicitly teach that tabs are spring. Sandra teaches carrier (corresponding to beam structure in the instant claim) is supported by spring elements from below in page 2, paragraph 4 and Fig. 1-13. Sandra also teaches “a component reduction of the bearing of the carrier can be made possible, since only a specific shaped and formed spring element is required at a bearing point” in page 3, paragraph 1. Thus spring elements are the bearing points that suspend the beam structure, as well as induction coils attached to the beam structure inside the housing of a hob.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 3, 
“The cooking apparatus according to claim 1, wherein the spring mechanisms apply a spring force on the first end portion and the second end portion of the beam structure.” (The claim is interpreted as spring mechanisms apply spring force at their bearing points and recites intended use of the spring. BSH does not explicitly teach spring connections to the beam structure. 
 Sandra teaches “The positioning of the specifically bent spring element is thus such that, due to the bending, the sections viewed vertically downwards can deform, so that viewed in the vertical direction a spring effect occurs and thus a relative movement of the carrier is made possible” in page 3, paragraph 3. This spring effect observed in the prior art corresponds to the claimed spring force of the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra. 
 Regarding claim 4, 
“The cooking apparatus according to claim 3, wherein the spring force presses one or more of the induction coils in contact with the bottom surface of the panel.” (The claim is interpreted as spring mechanisms apply spring force at their bearing points and recites intended use of the spring. BSH teaches a contact force of the inductors 12a-12d against the cover plate 14 via the resilient tabs 22 in page 6, paragraph 6. It is well known in the art that both resilient force as well as elastic force are considered as spring force. Hence the contact force in BSH by resilient tabs is a spring force bringing the coils in contact with the panel. 
However, BSH does not explicitly teach tabs 22 are spring.
Sandra teaches in Fig. 1-13, different springs on which the carrier is positioned at the ends. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 6, 
“The cooking apparatus according to claim 5, wherein the spring mechanisms are positioned and aligned along the first side and the second side of the peripheral rim as protruding spring elements.”(BSH teaches resilient tabs 22 

    PNG
    media_image6.png
    440
    596
    media_image6.png
    Greyscale

Fig. 4 of Sandra teaches spring 10’’ protruding from the side wall of peripheral rim
Sandra teaches in Fig. 2-4 protruding springs 10 positioned and aligned along support plate 15 whereas support plate 15 forms periphery of the receiving device 16. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of 
Regarding claim 7, 
“ The cooking apparatus according to claim 5, wherein the position and alignment of the spring mechanisms align the linear array of induction coils in the housing extending from the first side to the second side.” (BSH teaches in Fig. 2 and 4, the element 18 holding the coils and extending from the first side to the second side of housing 16. Since the position and alignment of the element 18 is aligned by resilient tab 22, the position and alignment of induction coils is aligned by resilient tab 22.
However, BSH does not explicitly teach tabs are spring.
Sandra teaches in Fig. 1-13, different springs on which the carrier is positioned at the ends. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 10,
“The cooking apparatus according to claim 1, wherein the spring mechanism supports form a first spring end extending from the housing interconnected by a curved portion to a second spring end, the second spring end extending into the enclosure.” (The claim is interpreted as the spring has a curved portion whereas one end is connected to the housing and the other end extends into the enclosure. BSH does not explicitly teach springs for connection.
Sandra teaches in Fig. 2-8, 10-13, different springs with U-shaped or S-shaped curves where one end of the springs is connected to the housing plate 15 and the other end extends into the enclosure of the housing plate 15. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 11, 
 “The cooking apparatus according to claim 10, wherein a first spring mechanism of the plurality of spring mechanisms comprises the second spring end in connection with the first end portion of the beam structure on the first side and a second spring mechanism of the plurality of spring mechanisms comprises the second spring end in connection with the second end portion of the beam structure on the second side.” (The claim is interpreted as one end of the spring is connected to the beam structure. BSH does not explicitly teach springs for connection.
Sandra teaches in Fig. 2-8, 10-13, different springs with U-shaped or S-shaped curves where one end of the springs is connected to the housing plate 15 and the other end is connected to the carrier 3’(corresponding to beam structure of the instant claim). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 14, 
“The cooking apparatus according to claim 13, wherein the spring mechanisms are formed from the perimeter frame as protruding spring elements aligned with the linear array of induction coils.” (The claim is interpreted as spring elements and induction coils are positioned relative to each other. BSH teaches in 
However, BSH does not explicitly teach spring. Sandra teaches in Fig. 1-13, different springs on which the carrier is positioned at the ends. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the end connections of the element 18 in BSH with the springs as taught in Sandra. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.)
Regarding claim 15,
“An induction cooking apparatus comprising: a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil; a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side; a plurality of induction coils arranged in a linear array beneath the cooking surface; a beam structure comprising a first end portion and a second end portion and configured to extend across the housing of the cooking apparatus from the first side to the second side, wherein the beam structure is configured to support the array of induction coils; and a plurality of spring mechanisms connecting the first end portion to the first side and the second end portion to the second side,” (Similar scope to claim 1 and therefore rejected under the same argument)
“wherein the spring mechanisms suspend the beam structure and the plurality of induction coils in the enclosure.” (Similar scope to claim 2 and therefore rejected under the same argument)
Regarding claim 16, 
“The apparatus according to claim 15, wherein the spring mechanisms apply a spring force on the first end portion and the second end portion of the beam structure.” (Similar scope to claim 3 and therefore rejected under the same argument)
Regarding claim 17,
“The apparatus according to claim 16, wherein the spring force presses one or more of the induction coils in contact with the bottom surface of the panel.” (Similar scope to claim 4 and therefore rejected under the same argument)
Regarding claim 18,
“The apparatus according to claim 15, wherein the housing forms a peripheral rim in connection with the panel.” (Similar scope to claim 5 and therefore rejected under the same argument)
Regarding claim 19,
“The apparatus according to claim 18, wherein the spring mechanisms are positioned and aligned along the first side and the second side of the peripheral rim as protruding spring elements positioning the linear array of induction coils in the housing.” (Similar scope to claim 6 and 7 and therefore rejected under the same argument)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra) as applied to claim 11 above and further in view of TE connectivity.
Regarding claim 12, 
“The cooking apparatus according to claim 11, wherein the second spring end and the curved portion are configured to be displaced 1 mm to 5 mm in response to a force applied by the bottom surface of the panel to one or more of the induction coils resulting in a spring force applied by the spring mechanisms to the first end portion and the second end portion of the beam structure.”  (The 

    PNG
    media_image7.png
    683
    1672
    media_image7.png
    Greyscale

The screenshot from TE connectivity teaches spring contacts available in heights from 1 mm to 4.3 mm for sell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the displacement of 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BSH, DE 202009000990 (hereafter BSH)  and further in view of Sandra et al., WO 2011077332 (hereafter Sandra) and further in view of Sekine et al., JP2013175298 (hereafter Sekine).
Regarding claim 20, 
“An induction cooking apparatus comprising: a panel forming a cooking surface and a bottom surface, the cooking surface configured to support a cooking utensil; a housing in connection with and disposed beneath the cooking surface, the housing forming an enclosure having an internal cavity, the enclosure comprising a first side and a second side opposite the first side;” 
“a beam structure extends across the housing of the cooking apparatus from the first side to the second side and supports at least one induction coil;” (Similar scope to claim 1 and therefore rejected under the same argument)
 “a plurality of first spring mechanisms supporting the beam structure from the first side to the second side;” (Similar scope to claim 1 and therefore rejected under the same argument)
“at least one temperature sensor adjacent the bottom surface of the panel;” (BSH teaches temperature sensor positioned in center hole 52 in support elements 20a-20d on page 9. Fig. 1, 4, and 5 teaches the sensor through hole 52 is adjacent to cover panel 14 as hole 52 is adjacent to cover panel 14. )

    PNG
    media_image8.png
    486
    688
    media_image8.png
    Greyscale

Fig. 3 of Sekine teaches electrical/signal connection between temperature sensor 13,14 to drive 62 through control means 80
“and a control circuit in connection with the support beam and in communication with the induction coil and the temperature sensor” (BSH teaches in page 5, paragraph 7 a control unit and power electronics component for operating the inductors 12a-12d. However, BSH does not explicitly teach that the circuit is in communication with the temperature sensors.
Sekine teaches an induction heating cooker. Sekine teaches in Fig. 2-3 that housing portion 1c (corresponding to the support beam in instant claim) is in 

    PNG
    media_image9.png
    595
    587
    media_image9.png
    Greyscale

Fig. 2 of Sekine teaches beam 1c connected with drive unit 62

    PNG
    media_image10.png
    596
    712
    media_image10.png
    Greyscale

Fig. 7B of Sekine teaches cantilever shaft 68 driven by motor 69 to move the coil up and down
“wherein the control circuit comprises a second spring mechanism formed on the control circuit and wherein the second spring mechanism is in connection with the temperature sensor.” (BSH does not explicitly teach temperature sensor with spring. Sekine teaches cantilever screw shaft 68 rotatably installed with screw 66 and bearing 67 driven by stepping motor 69 wherein “if the stepping 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to improve the control means in BSH so it can control cooking based on input from the temperature sensor as taught by Sekine. One of ordinary skill in the art would have been motivated to use the temperature feedback to induction cooker to “To provide an induction heating cooker capable of cooling heating means and a top plate while suppressing deterioration in heating efficiency” as taught by Sekine in abstract.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/356233 (hereafter ‘233) in view of Sandra. ‘233 teaches the claim limitations of instant claim 1 and 15 except for the spring mechanism. Sandra teaches different spring mechanisms and how they connect the beam to the housing in Fig. 1-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the springs as taught in .
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/356233 (hereafter ‘233) in view of Sandra and Sekine. ‘233 teaches the claim limitations of instant claim 20 except for the spring mechanism and temperature sensor. Sandra teaches different spring mechanisms and how they connect the beam to the housing in Fig. 1-13. Sekine teaches temperature sensor in Fig. 2 and 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the springs as taught in Sandra to the end of the beam and add the temperature sensor as taught in Sekine. One of ordinary skill in the art would have been motivated to do so in order to allow “resilient mounting of the carrier” as taught in page 2, paragraph 5 by Sandra.
This is a provisional nonstatutory double patenting rejection.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/356258 (hereafter ‘258) in view of BSH. ‘258 teaches the claim limitations of instant claim 20 except for the cooking surface and housing. BSH teaches cooking surface and housing in Fig. 1 and 2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the cooking surface and housing as taught in BSH to hold the inductor coils. One of ordinary skill in the art would have been motivated to do so in order to shield and fix the inductor coils as taught by BSH in abstract. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10349469 (hereafter ‘469) in view of BSH. ‘469 teaches induction cooking appliance comprising metal tray (corresponds to housing with cavity), circuit board, coil supports (corresponding to beam structure), springs. However, ‘469 does not explicitly teach linear array of coils, and surface panel. BSH teaches surface panel in Fig. 1 and linear array of coils in Fig. 1 and 4. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the cooking surface and arrange the coils in linear array as taught in BSH to the cooker of ‘469. One of ordinary skill in the art would have been motivated to do so in order to shield and fix the inductor coils as taught by BSH in abstract. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al., KR101710297
Naoto, JP 2004349185
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA FERDOUSI/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761